DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 54 is objected to because of the following informalities:  “transmitting the data to the third network device” should be changed to “transmitting the data to the second network device”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-65 and 70-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-13, and 17-18 of copending Application No. 17/076431 in view of Way et al. (US7499647B2). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 53, 
Claim 56 of Application No. 17/076530
Claim 1 of Application No. 17/076431
A system comprising: a first network device comprising first circuitry, wherein the first network device is configured to perform operations comprising: receiving, by the first network device, 
A system comprising: a first network device comprising first circuitry, wherein the first network device is configured to perform operations comprising: receiving data to be transmitted to a second network device over an optical communications network; and 
at least one of: a first signal comprising first information indicative of data transmitted by the 


the first information is transmitted using a first subset of optical subcarriers, and 
a second signal comprising second information indicative of the data transmitted by the second network device using the second communications link and 
second information indicative of the data using a second communications link of the optical communications network, wherein 
using a second subset of optical subcarriers, wherein 
the second information is transmitted using a second subset of optical subcarriers, and wherein 
the first subset of optical subcarriers is different from the second subset of optical subcarriers. 
the first subset of optical subcarriers is different from the second subset of optical subcarriers.


	However, the claims of Application No. 17/076431 does not expressly disclose 
monitoring for incoming optical signals on a first communications link and a second communications link of an optical communications network, wherein each of the first communications link and the second communications link communicatively interconnects the first network device and a second network device; and retrieving, by the first network device, the data from at least one of the first signal or the second signal.
	Way et al. discloses monitoring for incoming optical signals on a first communications link and a second communications link of an optical communications network (Fig. 6B; Fig. 6C; Para. 75; FIG. 6(b) illustrates recovery of all optical network 500 when WDM equipment fails and no switches are activated. FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed,  That is, the failure of a fiber break is monitored and differentiated from the equipment failure), wherein each of the first communications link and the second communications link communicatively interconnects the first network device and a second network device (Fig. 6A; fibers 512 or 514 connects the network nodes 516 as shown); and retrieving, by the first network device, the data from at least one of the first signal or the second signal (Fig. 6A; Fig. 6C; Para. 73; the client GbE equipment from a second node transmits a signal to the client Gbe equipment of a first network node 516 as shown. A 1X2 coupler 568 is configured to permit client equipment to receive signals from either working WDM transponder 528 or protection WDM transponder 542, because a client-side transmitter on WDM equipment is turned off to reduce coherent crosstalk and interference).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a fault recovery scheme as taught by Way et al. in order to ensure reliable data communication without an interruption to the system.
	Regarding claim 54, the present combination discloses The system of claim 53, as described and applied above, wherein the first network device is further configured to perform at least one of: transmitting the data to a third network device, or transmitting the data to the third network device (Way et al., Fig. 6A; Para. 8; system provides a broadcast and select architecture in an all optical fiber ring network. The client equipment broadcast signal to a plurality of optical network nodes as shown).
	Regarding claim 55, 
Claim 55 of Application No. 17/076530
Claim 4 of Application No. 17/076431
The system of claim 53 wherein the first communications link and the second communications link form at least a portion of a communications ring that communicatively 



	Regarding claim 56, 
Claim 56 of Application No. 17/076530
Claim 6 of Application No. 17/076431
The system of claim 53, wherein the optical subcarriers of the first subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain.
The system of claim 5, wherein the optical subcarriers of the first subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain.


	Regarding claim 57,
Claim 57 of Application No. 17/076530
Claim 8 of Application No. 17/076431
The system of claim 56, wherein the optical subcarriers of the second subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in the frequency domain.
The system of claim 7, wherein the optical subcarriers of the second subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain.


	Regarding claim 58,
Claim 58 of Application No. 17/076530
Claim 9 of Application No. 17/076431

The system of claim 7, wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, and wherein the one or more first frequencies are not contiguous with the one or more second frequencies in a frequency domain.


	Regarding claim 59,
Claim 59 of Application No. 17/076530
Claim 10 of Application No. 17/076431
The system of claim 57, wherein one or more additional optical subcarriers are associated with one or more additional frequencies, and wherein the one or more additional frequencies are disposed between the one or more first frequencies and the one or more second frequencies in the frequency domain.
The system of claim 7, wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, wherein one or more additional optical subcarriers are associated with one or more additional frequencies, and wherein the one or more additional frequencies are disposed between the one or more first frequencies and the one or more second frequencies in a frequency domain.


	Regarding claim 60,

Claim 11 of Application No. 17/076431
The system of claim 59, wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, and wherein the one or more first frequencies and the one or more second frequencies are separated from one another by one or more additional frequencies in the frequency domain.
The system of claim 7, wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, and wherein the one or more first frequencies and the one or more second frequencies are separated from one another by one or more additional frequencies in a frequency domain.


	Regarding claim 61,
Claim 61 of Application No. 17/076530
Claim 12 of Application No. 17/076431
The system of claim 53, wherein a number of optical subcarriers in the first subset of optical subcarriers is the same as a number of optical subcarriers in the second subset of optical subcarriers.
The system of claim 1, wherein a number of optical subcarriers in the first subset of optical subcarriers is the same as a number of optical subcarriers in the second subset of optical subcarriers.


	Regarding claim 62,
Claim 62 of Application No. 17/076530
Claim 13 of Application No. 17/076431
The system of claim 53, wherein a number of optical subcarriers in the first subset of optical 



	Regarding claim 63, the present combination discloses The system of claim 53, as described and applied above, wherein the first network device is configured to retrieve the data from at least one of the first signal or the second signal by: determining that the first signal was not received from the second network device (Way et al., Fig. 6; Fig. 7; Para. 76; In the event of a break in a fiber, a WDM transponder senses the loss of optical power or a high bit-error-rate, and sends a control signal to trigger the local 1x2 optical switch 616 to switch to a different port, as shown in FIG. 7(b)); determining that the second signal was received from the second network device (Way et al., Fig. 6; Para. 73; A 1x2 coupler 568 is configured to permit client equipment to receive signals from either working WDM transponder 528 or protection WDM transponder 542, because a client-side transmitter on WDM equipment is turned off to reduce coherent crosstalk and interference); and responsive to determining that the first signal was not received from the second network device and determining that the second signal was received from the second network device, retrieving the data from the second signal (Way et al., Fig. 6; Para. 73; A 1x2 coupler 568 is configured to permit client equipment to receive signals from either working WDM transponder 528 or protection WDM transponder 542, because a client-side transmitter on WDM equipment is turned off to reduce coherent crosstalk and interference. The client GbE equipment from a second node transmits a signal to the client Gbe equipment of a first network node 516 as shown).
	Regarding claim 64, the present combination discloses The system of claim 63, as described and applied above, wherein the first network device is configured to monitor for incoming optical signals on the first communications link and the second communications link by: tuning a receiver of the first network device to one or more first frequencies associated with the first subset of optical subcarriers (Way et al., Fig. 6B; Fig. 6C; Para. 75; FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port. Here, the client GbE equipment receives signal from 2 rather than 1 as shown), and responsive to determining that the first signal was not received from the second network device (Way et al., Fig. 6; Fig. 7; Para. 76; In the event of a break in a fiber, a WDM transponder senses the loss of optical power or a high bit-error-rate, and sends a control signal to trigger the local 1x2 optical switch 616 to switch to a different port, as shown in FIG. 7(b)), tuning the receiver of the first network device to one or more second frequencies associated with the second subset of optical subcarriers (Way et al., Fig. 6; Para. 73; A 1x2 coupler 568 is configured to permit client equipment to receive signals from either working WDM transponder 528 or protection WDM transponder 542, because a client-side transmitter on WDM equipment is turned off to reduce coherent crosstalk and interference. The client GbE equipment from a second node transmits a signal to the client Gbe equipment of a first network node 516 as shown).
	Regarding claim 65, the present combination discloses The system of claim 53, as described and applied above, wherein the first network device is configured to retrieve the data from at least one of the first signal or the second signal by: determining that the first signal was received from the second network device (Way et al., Fig. 6; Fig. 7; Para. 76; In the event of a break in a fiber, a WDM transponder senses the loss of optical power or a high bit-error-rate, and sends a control signal to trigger the local 1x2 optical switch 616 to switch to a different port, as shown in FIG. 7(b). The determination of bit-error-rate requires receiving optical signal); determining one or more first quality metrics associated with the first signal  (Way et al., Fig. 6; Fig. 7; Para. 76; In the event of a break in a fiber, a WDM transponder senses the loss of optical power); determining that the second signal was received from the second network device (Way et al., Fig. 6; Para. 73; A 1x2 coupler 568 is configured ; determining one or more second quality metrics associated with the second signal (Way et al., Fig. 6; Fig. 9; Para. 80; Each switch pair 818 is triggered by the high bit-error-rate in the corresponding WDM transponder 816); and retrieving, based on the one or more first quality metrics and the one or more second quality metrics, the data from one of the first signal or the second signal (Way et al., Fig. 6; Fig. 7; Para. 76; In the event of a break in a fiber, a WDM transponder senses the loss of optical power or a high bit-error-rate, and sends a control signal to trigger the local 1x2 optical switch 616 to switch to a different port, as shown in FIG. 7(b)).
	Regarding claim 70,
Claim 70 of Application No. 17/076530
Claim 17 of Application No. 17/076431
The system of claim 53, wherein the first network device comprises one or more hub network devices, and wherein the second network device comprise one or more leaf network devices.
The system of claim 1, wherein the first network device comprises one or more hub network devices, and wherein the second network device comprise one or more leaf network devices.


	Regarding claim 71,
Claim 71 of Application No. 17/076530
Claim 18 of Application No. 17/076431
The system of claim 53, wherein each of the optical subcarriers in the first subset of optical subcarriers and the second subset of optical subcarriers is a respective Nyquist subcarrier.
The system of claim 1, wherein each of the optical subcarriers in the first subset of optical subcarriers and the second subset of optical subcarriers is a respective Nyquist subcarrier.


Claims 66 and 68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/076431 and Way et al. (US7499647B2) in view of Conklin et al. (US20110170859A1).  
	Regarding claim 66, the present combination discloses The system of claim 65, as described and applied above. 
	However, the present combination does not expressly disclose one of the one or more first quality metrics comprises: an indication of a latency associated with a transmission of the first signal using the first communications link.
	Conklin et al. discloses one of the one or more first quality metrics comprises: an indication of a latency associated with a transmission of the first signal using the first communications link (Fig. 2; Para. 18; the optical switching and routing protocol (OSRP) provides route selection through a computation performed at the nodes 202, 204. For example, route selection can be optimized using Dijkstra's Algorithm which can find a shortest path from the ingress nodes to the egress node through the network 200 based on a least administrative cost or weight, subject to a set of user-defined constraints. For example, routing considerations can include latency. Assume a fault occurs on DWDM link b. The DWDM ROADM control plane reroutes R1(L1) to a-c-d. Using the systems and methods of the present invention, the latency for L1 may recalculated in real time between DWDM links a-c-d for L1, this changes the admin weight of R1(L1). Due to the increased admin weight, R1(L1) is no longer the preferred route, R2(L2,L3) is now selected as the preferred route since the total latency is lower).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the link cost based on latency, as taught by Conklin et al., in the present combination in order to provide the protection path that has least cost with low latency.
The system of claim 65, as described and applied above. 
	However, the present combination does not expressly disclose one of the one or more second quality comprises: an indication of a latency associated with a transmission of the signal.
	Conklin et al. discloses one of the one or more second quality comprises: an indication of a latency associated with a transmission of the signal (Fig. 2; Para. 18; the optical switching and routing protocol (OSRP) provides route selection through a computation performed at the nodes 202, 204. For example, route selection can be optimized using Dijkstra's Algorithm which can find a shortest path from the ingress nodes to the egress node through the network 200 based on a least administrative cost or weight, subject to a set of user-defined constraints. For example, routing considerations can include latency. Assume a fault occurs on DWDM link b. The DWDM ROADM control plane reroutes R1(L1) to a-c-d. Using the systems and methods of the present invention, the latency for L1 may recalculated in real time between DWDM links a-c-d for L1, this changes the admin weight of R1(L1). Due to the increased admin weight, R1(L1) is no longer the preferred route, R2(L2,L3) is now selected as the preferred route since the total latency is lower).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the link cost based on latency, as taught by Conklin et al., in the present combination in order to provide the protection path that has least cost with low latency.
Claims 67 and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/076431 and Way et al. (US7499647B2) in view of Winzer et al. (US20150312658A1).
	Regarding claim 67, the present combination discloses The system of claim 65, as described and applied above.
one of the one or more first quality metrics comprises: an indication of a pre-forward error correction quality factor (pre-FEC Q) associated with a transmission of the first signal using the first communications link.
	Winzer et al. discloses one of the one or more first quality metrics comprises: an indication of a pre-forward error correction quality factor (pre-FEC Q) associated with a transmission of the first signal using the first communications link (Fig. 2; Para. 34; Para. 49; BE1 is determined to be the protection link for the HP traffic. The SDN management plane module 112 decides which protection link to use based on the bit error ratio (BER) of the two BE links before forward error correction (FEC) may be measured and a link may not be used as a HP backup path if its pre-FEC BER is above a certain threshold. The invention are also applicable to the case of "soft" failures. A link with a soft failure is still able to carry traffic, but the operating margin has been reduced due to physical-layer impairments. For example, assume that the pre-FEC BER exceeds an adjustable threshold value. This is one example of a soft failure. The SDN controller detects the soft failure and then migrates HP traffic away from the impaired link to another available link with a greater operating margin. One exemplary advantage of this method is that the traffic can be migrated to the new link without losing any data during the switchover, which is not generally achievable following a hard failure.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pre-forward error correction quality factor, as taught by Winzer et al., in the present combination in order to provide a reliable protection path and to switchover to protection path without losing any data.
	Regarding claim 69, the present combination discloses The system of claim 65, as described and applied above.
second quality comprises: an indication of a pre-forward error correction quality factor (pre-FEC Q) associated with a transmission of signal. 
	Winzer et al. discloses second quality comprises: an indication of a pre-forward error correction quality factor (pre-FEC Q) associated with a transmission of signal (Fig. 2; Para. 34; BE1 is determined to be the protection link for the HP traffic. The SDN management plane module 112 decides which protection link to use based on the bit error ratio (BER) of the two BE links before forward error correction (FEC) may be measured and a link may not be used as a HP backup path if its pre-FEC BER is above a certain threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pre-forward error correction quality factor, as taught by Winzer et al., in the present combination in order to provide a reliable protection path.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 53-61 and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2) in view of Kikuchi (US20140286637A1).
	Regarding claim 53, Way et al. discloses A system (Fig. 6A) comprising: 
	a first network device comprising first circuitry (Fig. 6A; the network node 516 with first and second switch pairs 556 and 558), wherein the first network device is configured to perform operations comprising: 
	monitoring for incoming optical signals on a first communications link and a second communications link of an optical communications network (Fig. 6B; Fig. 6C; Para. 75; FIG. 6(b) illustrates recovery of all optical network 500 when WDM equipment fails and no switches are activated. FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port. That is, the failure of a fiber break is monitored and differentiated from the equipment failure), wherein each of the first communications link and the second communications link communicatively interconnects the first network device and a second network device (Fig. 6A; fibers 512 or 514 connects the network nodes 516 as shown); receiving, by the first network device, at least one of: a first signal comprising first information indicative of data transmitted by the second network device using the first communications link (Fig. 6A; the client side receiver 532 is connected to a transmitter 540 of client equipment. Subsequently, the working WDM transponder 528 transmits the received signal from the client equipment using the line-side transmitter 530. The first switch 560 is setup such that the first output port 570 is connected to clockwise fiber 512 and the output of the first output port 570 is transmitted to second network node 516 through the clockwise fiber 512 as shown), or a second signal comprising second information indicative of the data transmitted by the second network device (Fig. 6(c); Para. 73; A 1x2 coupler 564 is configured to launch client optical signals to WDM working transponder 528 and WDM protection transponder 542) using the second communications link (Fig. 6(c); Para. 75; FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port, wherein the second output port 572 is coupled to counter-clockwise fiber 514); and retrieving, by the first network device, the data from at least one of the first signal or the second signal (Fig. 6A; Fig. 6C; Para. 73; the client GbE equipment from a second node transmits a signal to the client Gbe equipment of a first network node 516 as shown. A 1X2 coupler 568 is configured to permit client equipment to receive signals from either working WDM transponder 528 or protection WDM transponder 542, because a client-side transmitter on WDM equipment is turned off to reduce coherent crosstalk and interference).
	However, Way et al. does not expressly disclose using a first subset of optical subcarriers and using a second subset of optical subcarriers, wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers.
	Kikuchi discloses using a first subset of optical subcarriers (Fig. 1 (4); Para. 11; the WDM signal with multicarrier modulation scheme is shown. It is possible to improve the efficiency of spectral usage by setting a plurality of subcarriers in a certain bandwidth of a channel, performing optical multilevel modulation on each of the subcarriers, and keeping spectrum intensity in a bandwidth constantly. There are four subcarriers in channel 1 (1) as shown) and using a second subset of optical subcarriers (Fig. 1 (4); Para. 11; There are four subcarriers in channel 2 (2) as shown), wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers (Fig. 1 (4); subcarriers in channel 1 is different than the subcarriers in the channel 2 as shown).

	Regarding claim 54, the present combination discloses The system of claim 53, as described and applied above, wherein the first network device is further configured to perform at least one of: transmitting the data to a third network device, or transmitting the data to the third network device (Way et al., Fig. 6A; Para. 8; system provides a broadcast and select architecture in an all optical fiber ring network. The client equipment broadcast signal to a plurality of optical network nodes as shown).
	Regarding claim 55, the present combination discloses The system of claim 53, as described and applied above, wherein the first communications link and the second communications link form at least a portion of a communications ring that communicatively interconnects the first network device and the second network device (Way et al., Fig. 6(a); the first clockwise fiber 512 and the second counter-clockwise fiber 514 are shown. As shown in the figure, they form a communication rings connecting the plurality of network nodes 516).
	Regarding claim 56, the present combination discloses The system of claim 53, as described and applied above, wherein the optical subcarriers of the first subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1). The four subcarriers assigned to channel 1 are adjacent to each other as shown).
	Regarding claim 57, the present combination discloses The system of claim 56, as described and applied above, wherein the optical subcarriers of the second subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in the frequency domain (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2) (The wavelength 2 is assigned to the protection transponder in Way et al.)).
	Regarding claim 58, the present combination discloses The system of claim 57, as described and applied above.
	However, the present combination does not expressly disclose the first frequencies are not contiguous with the second frequencies in the frequency domain.
Way et al. in another embodiment, discloses the first frequencies are not contiguous with the second frequencies in the frequency domain (Fig. 4A; instead of using wavelength 1 and 2, the wavelength 2 is assigned to the working line-side transmitter 230 and wavelength 4 to protection line-side transmitter 244. (In combination with Kikuchi, channel 3 (3) and channel 4 (4) are also comprised of four subcarriers)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination to utilize the wavelength 2 for the working line-side transmitter and wavelength 4 to protection line-side transmitter in order to reduce the crosstalk and interference.
Regarding claim 59, the present combination discloses The system of claim 57, as described and applied above.
However, the present combination does not expressly disclose one or more additional optical subcarriers are associated with one or more additional frequencies, and wherein the one or more additional frequencies are disposed between the one or more first frequencies and the one or more second frequencies in the frequency domain.
Way et al., in another embodiment, discloses one or more additional optical subcarriers are associated with one or more additional frequencies, and wherein the one or more additional frequencies are disposed between the one or more first frequencies and the one or more second frequencies in the frequency domain (Fig. 4A; instead of using wavelength 1 and 2, the wavelength 2 is assigned to the working line-side transmitter 230 and wavelength 4 to protection line-side (In combination with Kikuchi, channel 3 (3) and channel 4 (4) are also comprised of four subcarriers)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination to utilize the wavelength 2 for the working line-side transmitter and wavelength 4 to protection line-side transmitter in order to reduce the crosstalk and interference.
Regarding claim 60, the present combination discloses The system of claim 59, as described and applied above, wherein the first subset of optical subcarriers is associated with one or more first frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2)), wherein the second subset of optical subcarriers is associated with one or more second frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 4 (4)), and wherein the one or more first frequencies and the one or more second frequencies are separated from one another by one or more additional frequencies in the frequency domain (Kikuchi, Fig. 4A; instead of using wavelength 1 and 2, the wavelength 2 is assigned to the working line-side transmitter 230 and wavelength 4 to protection line-side transmitter 244. That is in each node, the transmitted wavelengths are always different from the selectively received wavelengths. (In combination with Kikuchi, channel 3 (3) and channel 4 (4) are also comprised of four subcarriers)).
	Regarding claim 61, the present combination discloses The system of claim 53, as described and applied above, wherein a number of optical subcarriers in the first subset of optical subcarriers is the same as a number of optical subcarriers in the second subset of optical subcarriers (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1)) and four subcarriers are assigned for channel 2 (2)).
	Regarding claim 63, the present combination discloses The system of claim 53, as described and applied above, wherein the first network device is configured to retrieve the data from at least one of the first signal or the second signal by: determining that the first signal was not received from the second network device (Way et al., Fig. 6; Fig. 7; Para. 76; In the event of a break in a fiber, a WDM transponder senses the loss of optical power or a high bit-error-rate, and sends a control signal to trigger the local 1x2 optical switch 616 to switch to a different port, as shown in FIG. 7(b)); determining that the second signal was received from the second network device (Way et al., Fig. 6; Para. 73; A 1x2 coupler 568 is configured to permit client equipment to receive signals from either working WDM transponder 528 or protection WDM transponder 542, because a client-side transmitter on WDM equipment is turned off to reduce coherent crosstalk and interference); and responsive to determining that the first signal was not received from the second network device and determining that the second signal was received from the second network device, retrieving the data from the second signal (Way et al., Fig. 6; Para. 73; A 1x2 coupler 568 is configured to permit client equipment to receive signals from either working WDM transponder 528 or protection WDM transponder 542, because a client-side transmitter on WDM equipment is turned off to reduce coherent crosstalk and interference. The client GbE equipment from a second node transmits a signal to the client Gbe equipment of a first network node 516 as shown).
	Regarding claim 64, the present combination discloses The system of claim 63, as described and applied above, wherein the first network device is configured to monitor for incoming optical signals on the first communications link and the second communications link by: tuning a receiver of the first network device to one or more first frequencies associated with the first subset of optical subcarriers (Way et al., Fig. 6B; Fig. 6C; Para. 75; FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port. Here, the client GbE equipment receives signal from 2 rather than 1 as shown), and responsive to determining that the first signal was not received from the second network device (Way et al., Fig. 6; Fig. 7; Para. 76; In , tuning the receiver of the first network device to one or more second frequencies associated with the second subset of optical subcarriers (Way et al., Fig. 6; Para. 73; A 1x2 coupler 568 is configured to permit client equipment to receive signals from either working WDM transponder 528 or protection WDM transponder 542, because a client-side transmitter on WDM equipment is turned off to reduce coherent crosstalk and interference. The client GbE equipment from a second node transmits a signal to the client Gbe equipment of a first network node 516 as shown).
	Regarding claim 65, the present combination discloses The system of claim 53, as described and applied above, wherein the first network device is configured to retrieve the data from at least one of the first signal or the second signal by: determining that the first signal was received from the second network device (Way et al., Fig. 6; Fig. 7; Para. 76; In the event of a break in a fiber, a WDM transponder senses the loss of optical power or a high bit-error-rate, and sends a control signal to trigger the local 1x2 optical switch 616 to switch to a different port, as shown in FIG. 7(b). The determination of bit-error-rate requires receiving optical signal); determining one or more first quality metrics associated with the first signal  (Way et al., Fig. 6; Fig. 7; Para. 76; In the event of a break in a fiber, a WDM transponder senses the loss of optical power); determining that the second signal was received from the second network device (Way et al., Fig. 6; Para. 73; A 1x2 coupler 568 is configured to permit client equipment to receive signals from either working WDM transponder 528 or protection WDM transponder 542, because a client-side transmitter on WDM equipment is turned off to reduce coherent crosstalk and interference. The client GbE equipment from a second node transmits a signal to the client Gbe equipment of a first network node 516 as shown); determining one or more second quality metrics associated with the second signal (Way et al., Fig. 6; Fig. 9; Para. 80; Each switch pair 818 is triggered by the high bit-error-rate in the corresponding WDM transponder 816); and retrieving, based on the one or more first quality metrics and the one or more second quality metrics, the data from one of the first signal or the second signal (Way et al., Fig. 6; Fig. 7; Para. 76; In the event of a break in a fiber, a WDM transponder senses the loss of optical power or a high bit-error-rate, and sends a control signal to trigger the local 1x2 optical switch 616 to switch to a different port, as shown in FIG. 7(b)).	 
Claims 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2) and Kikuchi (US20140286637A1) in view of Aono (US10855377B2).
Regarding claim 62, the present combination discloses The system of claim 53, as described and applied above.
However, the present combination does not expressly disclose a number of optical subcarriers in the first subset of optical subcarriers is different from a number of optical subcarriers in the second subset of optical subcarriers.
Aono discloses a number of optical subcarriers in the first subset of optical subcarriers is different from a number of optical subcarriers in the second subset of optical subcarriers (Fig. 11; Fig. 8; Column 14, lines 29-36; the optical transmission apparatus 1_3 includes the sub-carrier transmission units 11'_1 to 11'_10 and the sub-carrier transmission units 11'_1 to 11'_6 of the sub-carrier transmission units 11'_1 to 11'_10 transmit the first data DS1 via the transmission port 13_1. It is further assumed that the sub-carrier transmission units 11'_7 to 11'_10 transmit the second data DS2 via the transmission port 13_2. (As shown in Fig. 11, all of the subcarriers can be routed to second path)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of the Way et al. with the output unit of Aono in order to provide data communication capability using both paths to increase the data throughput capacity. Furthermore, the output unit of Aono provide the flexibility to route the data to any of the paths.

Claims 66 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2) and Kikuchi (US20140286637A1) in view of Conklin et al. (US20110170859A1).  
	Regarding claim 66, the present combination discloses The system of claim 65, as described and applied above. 
	However, the present combination does not expressly disclose one of the one or more first quality metrics comprises: an indication of a latency associated with a transmission of the first signal using the first communications link.
	Conklin et al. discloses one of the one or more first quality metrics comprises: an indication of a latency associated with a transmission of the first signal using the first communications link (Fig. 2; Para. 18; the optical switching and routing protocol (OSRP) provides route selection through a computation performed at the nodes 202, 204. For example, route selection can be optimized using Dijkstra's Algorithm which can find a shortest path from the ingress nodes to the egress node through the network 200 based on a least administrative cost or weight, subject to a set of user-defined constraints. For example, routing considerations can include latency. Assume a fault occurs on DWDM link b. The DWDM ROADM control plane reroutes R1(L1) to a-c-d. Using the systems and methods of the present invention, the latency for L1 may recalculated in real time between DWDM links a-c-d for L1, this changes the admin weight of R1(L1). Due to the increased admin weight, R1(L1) is no longer the preferred route, R2(L2,L3) is now selected as the preferred route since the total latency is lower).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the link cost based on latency, as taught by Conklin et al., in the present combination in order to provide the protection path that has least cost with low latency.
	Regarding claim 68, the present combination discloses The system of claim 65, as described and applied above. 
	However, the present combination does not expressly disclose one of the one or more second quality comprises: an indication of a latency associated with a transmission of the signal.
	Conklin et al. discloses one of the one or more second quality comprises: an indication of a latency associated with a transmission of the signal (Fig. 2; Para. 18; the optical switching and routing protocol (OSRP) provides route selection through a computation performed at the nodes 202, 204. For example, route selection can be optimized using Dijkstra's Algorithm which can find a shortest path from the ingress nodes to the egress node through the network 200 based on a least administrative cost or weight, subject to a set of user-defined constraints. For example, routing considerations can include latency. Assume a fault occurs on DWDM link b. The DWDM ROADM control plane reroutes R1(L1) to a-c-d. Using the systems and methods of the present invention, the latency for L1 may recalculated in real time between DWDM links a-c-d for L1, this changes the admin weight of R1(L1). Due to the increased admin weight, R1(L1) is no longer the preferred route, R2(L2,L3) is now selected as the preferred route since the total latency is lower).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the link cost based on latency, as taught by Conklin et al., in the present combination in order to provide the protection path that has least cost with low latency.
Claims 67 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2) and Kikuchi (US20140286637A1) in view of Winzer et al. (US20150312658A1).
	Regarding claim 67, the present combination discloses The system of claim 65, as described and applied above.
	However, the present combination does not expressly disclose one of the one or more first quality metrics comprises: an indication of a pre-forward error correction quality factor (pre-FEC Q) associated with a transmission of the first signal using the first communications link.
one of the one or more first quality metrics comprises: an indication of a pre-forward error correction quality factor (pre-FEC Q) associated with a transmission of the first signal using the first communications link (Fig. 2; Para. 34; Para. 49; BE1 is determined to be the protection link for the HP traffic. The SDN management plane module 112 decides which protection link to use based on the bit error ratio (BER) of the two BE links before forward error correction (FEC) may be measured and a link may not be used as a HP backup path if its pre-FEC BER is above a certain threshold. The invention are also applicable to the case of "soft" failures. A link with a soft failure is still able to carry traffic, but the operating margin has been reduced due to physical-layer impairments. For example, assume that the pre-FEC BER exceeds an adjustable threshold value. This is one example of a soft failure. The SDN controller detects the soft failure and then migrates HP traffic away from the impaired link to another available link with a greater operating margin. One exemplary advantage of this method is that the traffic can be migrated to the new link without losing any data during the switchover, which is not generally achievable following a hard failure.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pre-forward error correction quality factor, as taught by Winzer et al., in the present combination in order to provide a reliable protection path and to switchover to protection path without losing any data.
	Regarding claim 69, the present combination discloses The system of claim 65, as described and applied above.
	However, the present combination does not expressly disclose second quality comprises: an indication of a pre-forward error correction quality factor (pre-FEC Q) associated with a transmission of signal. 
	Winzer et al. discloses second quality comprises: an indication of a pre-forward error correction quality factor (pre-FEC Q) associated with a transmission of signal (Fig. 2; Para. 34; BE1 is .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pre-forward error correction quality factor, as taught by Winzer et al., in the present combination in order to provide a reliable protection path.
Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2) and Kikuchi (US20140286637A1) in view of Trezza (US20020003640A1).
	Regarding claim 70, the present combination discloses The system of claim 53, as described and applied above, wherein the first network device comprises one or more hub network devices (Way et al., Fig. 6A; the hub node is shown). 
	However, the present combination does not expressly disclose the second network device comprise one or more leaf network devices.
	Trezza discloses the second network device comprise one or more leaf network devices (Fig. 9B; Para. 127; the figure shows a ring topology obtained by connecting four star nodes 850 with eight leaf nodes 855). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add leaf nodes, as taught by Trezza, in the present combination in order to aggregate traffic from clients and server nodes and then connect to the core of the network. This helps to minimize the traffic bottlenecks and latency.
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2) and Kikuchi (US20140286637A1) in view of Lowery et al. (US20140294393A1).
The system of claim 53, as described and applied above.
	However, the present combination does not expressly disclose the subset of optical subcarriers is a respective Nyquist subcarrier.
	Lowery et al. discloses the subset of optical subcarriers is a respective Nyquist subcarrier (Fig. 2; Para. 62; each optical subcarrier is passed through a rectangular optical filter 204 with a passband equal to the symbol rate (i.e., a Nyquist filter), resulting in a signal having an optical spectrum 218).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the subcarriers using the Nyquist filter, as taught by Lowery, in the present combination in order to achieve high spectral efficiency while avoiding linear crosstalk.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAI M LEE/               Examiner, Art Unit 2636